PER CURIAM.
We affirm the denial of Defendant’s motion for postconviction relief. The issue of whether or not the defendant is entitled to DNA testing has previously been addressed by this Court. See Muram, v. State, 950 So.2d 421 (Fla. 3d DCA 2007). We also affirm the trial court’s order denying the defendant’s request for a free trial transcript. See Roesch v. State, 633 So.2d 1 (Fla.1993) (indigent inmates are not entitled to records free-of-charge); Yanke v. State, 588 So.2d 4 (Fla. 2d DCA 1991) (no *395right to free transcript for preparation of postconviction motion).
Affirmed.